                            Case 1:20-cv-10089-TLL-PTM ECF No. 26 filed 03/16/20   PageID.391   Page 1 of 7




                                             UNITED STATES DISTRICT COURT
                                         FOR THE EASTERN DISTRICT OF MICHIGAN

                            SHANNON LAPORTE, et al,
                                Plaintiffs,                               Case No.: 20-cv-10089
                                                                       Honorable Thomas L. Ludington
                                 v.
                                                                          EMERGENCY MOTION
                            ROBERT GORDON, et al
                                Defendants
                                                                  /

                            PHILIP L. ELLISON (P74117)             CHRISTOPHER L. KERR (P57131)
                            Outside Legal Counsel PLC              AARON W. LEVIN (P81310)
OUTSIDE LEGAL COUNSEL PLC




                            Counsel for Plaintiffs                 Assistant Attorneys General
                            PO Box 107                             Michigan Dept of Attorney General
     www.olcplc.com




                            Hemlock, MI 48626                      Corporate Oversight Division
                            (989) 642-0055                         Attorneys for Defendants
                            pellison@olcplc.com                    P.O. Box 30736
                                                                   Lansing, MI 48909
                                                                   (517) 335-7632
                                                                   kerrc2@michigan.gov
                                                                   levina@michigan.gov


                             PLAINTIFFS’ EX PARTE EMERGENCY MOTION TO SET ASIDE THE
                            SUA SPONTE EXPEDIATED SCHEDULING ORDER AS AN ABUSE OF
                            DISCRETION AND EXTEND THE DEADLINE TO FILE A RESPONSE TO
                             DEFENDANTS’ MOTION TO DISMISS PURSUANT TO RULE 12(B)(6)

                                 NOW COMES Plaintiffs, by counsel, and moves (on an emergency ex

                            parte basis) to immediately set aside this Court’s sua sponte order directing

                            a response to the Defendants’ motion to dismiss by Wednesday, March 18,

                            2020. The drastic and impossible deadline is an abuse of discretion and




                                                                 -1-
                            Case 1:20-cv-10089-TLL-PTM ECF No. 26 filed 03/16/20     PageID.392   Page 2 of 7




                            should be vacated, and the deadline extended until a time and time following

                            the reduction or passage of the emergency circumstances.

                                  On January 14, 2020, Plaintiffs filed their complaint together with a

                            motion for preliminary injunction. See ECF Nos. 1 and 2. Defendants were

                            immediately emailed a copy. Exhibit A. Since that time, Defendants have

                            had more than two months to reformulate a response, conduct deep-level

                            analysis, and carefully analyze the issues.
OUTSIDE LEGAL COUNSEL PLC




                                  In the intervening time, on February 21, 2020, Defendants filed their
     www.olcplc.com




                            response to the preliminary injunction request. ECF No. 15. In purposely

                            misinterpreting the requested relief, Plaintiff’s motion only seeks to prevent

                            newborn screening on Baby BO unless and until Plaintiff provides actual

                            informed consent to Defendants to undertake the same. On February 27,

                            2020, Plaintiffs filed their reply. ECF No. 15. This was the timeline worked

                            out by between counsel and entered by this Court. ECF No. 8.

                                  On March 13, 2020, Defendants moved to dismiss the lawsuit and

                            attached—in violation of binding precedent—24 pages of attachments. ECF

                            No. 23. This made the response due April 3, 2020 and Defendants’ reply due

                            April 17, 2020.

                                  Without consultation or prior notice, this Court sua sponte issued an

                            order at 4:20pm directing that Plaintiffs were to file its response to the motion


                                                                   -2-
                            Case 1:20-cv-10089-TLL-PTM ECF No. 26 filed 03/16/20     PageID.393    Page 3 of 7




                            to dismiss on or by Wednesday, March 18, 2020—in a mere two days. Sua

                            Sponte Order, ECF No. 25. The Court did not express any legal rationale

                            or judicial precedent why this was either required or reasonably warranted

                            given that Plaintiffs response would have been April 3, 2020 under the

                            normal court rules. The only justification for this extraordinary action was “[i]n

                            the interest of resolving all pending matters promptly.” Id. at PageID.390.

                            Defendants’ Rule 12(b)(6) motion—a dispositive motion—had only been
OUTSIDE LEGAL COUNSEL PLC




                            pending for 1 business day. The preliminary injunction motion has been
     www.olcplc.com




                            pending for 63 days (as of the date of this filing).

                                  Moreover, the Court is acutely aware of the current emergency

                            circumstances that exist due to the novel coronavirus (COVID-19). While the

                            undersigned has not been infected (to date), the undersigned is the parent

                            of a 2.5-year-old who has seen his usual daycare services fully suspended

                            until further notice. The undersigned’s wife is a college administrator at

                            Saginaw Valley State University, which also finds itself under an extreme

                            emergency status, that requires her attention as a member of administration.

                            See https://www.svsu.edu/coronavirus/. Schedules are messy, complicated,

                            and highly uncertain. This Court’s own chief justice has drastically shuttered

                            or reduced this court’s operations. Exhibit B. The Governor has declared a

                            state of emergency and expanded restrictions with additional orders. Exhibit


                                                                   -3-
                            Case 1:20-cv-10089-TLL-PTM ECF No. 26 filed 03/16/20      PageID.394    Page 4 of 7




                            C. External circumstances makes this week an extraordinary—not a

                            lackadaisical—one.

                                  Despite all this (some known to this Court, some not), this Court self-

                            issued an order requiring a Herculean response to a business day old

                            motion—filed with the maximum number of briefing pages (see E.D. Mich.

                            LR 7.1). With all due respect, such an imposed requirement is unjust,

                            arbitrary, and grossly unfair to both the undersigned counsel and Plaintiffs.
OUTSIDE LEGAL COUNSEL PLC




                            Plaintiffs will be highly prejudiced by not having the full time to carefully
     www.olcplc.com




                            prepare, draft, and file a response to a pending motion on an issue of first

                            impression when this Court very same court has previously issued monetary

                            sanctioned against Plaintiff, which were fortunately rendered moot by the

                            Sixth Circuit’s appellate decision. Exhibit E; Kanuszewski v. MDHHS, 927

                            F.3d 396 (6th Cir. 2019).

                                  In addition, the undersigned has oral argument on an appeal

                            scheduled before the St Clair County Circuit Court at 8:30a.m. on

                            Wednesday, May 18, 2020 (in Port Huron, Michigan, i.e. a four hour round

                            trip from Plaintiffs’ office to the courthouse) regarding a property rights case

                            that—for an ungodly unknown reason—has not been adjourned by the state

                            court. It is hoped that the particular state court judicial officer will allow oral




                                                                   -4-
                            Case 1:20-cv-10089-TLL-PTM ECF No. 26 filed 03/16/20      PageID.395    Page 5 of 7




                            arguments by telephone but even if it will, it still requires proper and sufficient

                            preparation on Tuesday, May 17, 2020.

                                  The bottom line is this. This order is arbitrary, unfair, and grossly

                            prejudicial, and must set aside as a clear abuse of discretion in these

                            circumstances. While is certainly true that trial court has the authority to

                            tightly control its docket, United States v. Wirsing, 719 F.2d 859, 866 (6th

                            Cir. 1983), it must be exercised against the “economy of time and effort” not
OUTSIDE LEGAL COUNSEL PLC




                            only for “itself” but also “for counsel[] and for litigants.” Landis v. N. Am. Co.,

                            299 U.S. 248, 254 (1936). An abuse of discretion occurs upon a “definite and
     www.olcplc.com




                            firm conviction that the court committed a clear error of judgment.” In re MJ

                            Waterman & Associates, Inc., 227 F.3d 604, 606 (6th Cir. 2000). That has

                            occurred here. Needlessly overloading Plaintiffs and their counsel with only

                            the minimal amount of time due to the effects of the corona virus, the

                            personal obligations of Plaintiffs’ counsel in light of the public health

                            emergency, the professional schedule of other matters which have been

                            adjourned in a state of emergency, and the lack of consultation prior to

                            issuing said order wherein this Court could have factored in the same

                            constitutes a clear error of judgment.

                                  As such, this Court is requested—the deepest and strongest terms

                            possible—to vacate its sua sponte order for expeditated briefing and return


                                                                   -5-
                            Case 1:20-cv-10089-TLL-PTM ECF No. 26 filed 03/16/20            PageID.396     Page 6 of 7




                            this matter to is regular briefing track and instead only decide the pending

                            motion for a preliminary injunction and other related motions.1 Plaintiffs do

                            not want to be sanctioned again for unclear or undeveloped arguments has

                            her counsel was accused of advancing before.

                                                           RELIEF REQUESTED

                                  WHEREFORE, the Court is requested, an emergency ex parte basis,

                            to vacate this Court briefing order and either return the deadlines back to its
OUTSIDE LEGAL COUNSEL PLC




                            usual regular briefing track or grant additional time to file the response to the
     www.olcplc.com




                            Rule 12(b)(6) motion. Given the late hour this motion is filed, consent could

                            not be obtained before this motion was submitted assuming that Defendants’

                            counsel have not been ordered to work from home due to the pandemic

                            infecting this State and the Country. See E.D. Mich. LR 7.1(a).

                             Date: March 16, 2020                        RESPECTFULLY SUBMITTED:

                                                                         /s/ Philip L. Ellison
                                                                         OUTSIDE LEGAL COUNSEL PLC
                                                                         PHILIP L. ELLISON (P74117)
                                                                         Counsel for Plaintiff
                                                                         PO Box 107
                                                                         Hemlock, MI 48626
                                                                         (989) 642-0055
                                                                         pellison@olcplc.com



                                  1Should the Court deny the pending motion for preliminary injunction, Plaintiffs will
                            seek an emergency appeal to the US Court of Appeals for the Sixth Circuit and the Court
                            may enter a stay pending that outcome of that process.

                                                                       -6-
                            Case 1:20-cv-10089-TLL-PTM ECF No. 26 filed 03/16/20   PageID.397   Page 7 of 7




                                                   CERTIFICATE OF SERVICE

                                  I hereby certify that on date stated below, I filed the foregoing
                            document with the ECF/CM system which will serve an email copy of the
                            same to all counsel of record (at their email address of record) on the date
                            stated below.

                            Date: March 16, 2020                  RESPECTFULLY SUBMITTED:

                                                                  /s/ Philip L. Ellison
                                                                  OUTSIDE LEGAL COUNSEL PLC
                                                                  PHILIP L. ELLISON (P74117)
                                                                  Counsel for Plaintiff
                                                                  PO Box 107
OUTSIDE LEGAL COUNSEL PLC




                                                                  Hemlock, MI 48626
                                                                  (989) 642-0055
     www.olcplc.com




                                                                  pellison@olcplc.com




                                                                 -7-
